            Case 2:20-cv-01479-RFB-DJA Document 15 Filed 04/06/21 Page 1 of 2




1
                                   UNITED STATES DISTRICT COURT
2
                                          DISTRICT OF NEVADA
3
                                                     ***
4
      RONNIE EDWARDS,                                     Case No. 2:20-cv-01479-RFB-DJA
5
                                            Petitioner,                      ORDER
6              v.
7
      CHARLES DANIELS, et. al,
8
                                         Respondents.
9

10

11          On October 29, 2020, the Court entered a Scheduling Order establishing a deadline for
12   Petitioner Edwards to file an amended petition in this habeas corpus proceeding. ECF No. 11.
13   Having obtained an extension of time from the Court, Petitioner’s counsel filed, on February 8,
14   2021, a Motion for Stay and Abeyance, explaining that they have been unable to contact Edwards,
15   who has been released from custody. ECF No. 14. Respondents have not filed a response to the
16   motion.
17          This Court has the inherent power to control its docket and the disposition of its cases with
18   economy of time and effort for both the Court and the parties. See Ferdik v. Bonzelet, 963 F.2d
19   1258, 1260 (9th Cir.1992). Petitioner’s counsels represent that they have ethical concerns about
20   proceeding herein without consulting Edwards. Accordingly, they ask to stay proceedings and hold
21   them in abeyance until they are able to locate Edwards. Under the circumstances, the Court agrees
22   that a stay serves the interests of the parties while also conserving judicial resources.
23          IT IS THEREFORE ORDERED that Petitioner's Motion for Stay and Abeyance (ECF
24   No. 14) is GRANTED. This action is stayed until Petitioner’s counsels consult with Edwards but
25   not for a period longer than one year from the date this order is entered. If counsels are unable to
26

27

28
            Case 2:20-cv-01479-RFB-DJA Document 15 Filed 04/06/21 Page 2 of 2




1    locate Edwards within one year, this case is subject to dismissal for failure to prosecute under Fed.

2    R. Civ. P. 41(b).

3           IT IS FURTHER ORDERED that the Clerk shall administratively close this action until

4    such time as the Court issues an order to reopen the matter.

5           Dated: April 6, 2021.
                                                           __________________________________
6                                                          RICHARD F. BOULWARE, II
7                                                          U.S. District Judge

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
